Name: Commission Regulation (EEC) No 1238/87 of 4 May 1987 amending Regulation (EEC) No 2049/82 on rules for determining world market prices in the peas, field beans and sweet lupins sector
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 5. 5 . 87 Official Journal of the European Communities No L 117/9 COMMISSION REGULATION (EEC) No 1238/87 of 4 May 1987 amending Regulation (EEC) No 2049/82 on rules for determining world market prices in the peas, field beans and sweet lupins sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 3127/86 (2), and in particular Articles 3 (7) and 4 (3) thereof, Whereas Articles 1 , 3a and 4 of Commission Regulation (EEC) No 2049/82 (3), as last amended by Regulation (EEC) No 3319/85 (4), refer to average world market prices ; whereas in Regulation (EEC) No 1431 /82 and in Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas, field beans and sweet lupins (*), as last amended by Regulation (EEC) No 3527/86 (6), the word 'average' has been deleted ; whereas the wording of Regulation (EEC) No 2049/82 should therefore be adjusted accordingly ; HAS ADOPTED THIS REGULATION : Article 1 In Articles 1 ( 1 ) and (2), 3a ( 1 ) and (2) and 4 ( 1 ) of Regula ­ tion (EEC) No 2049/82, 'average' is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 162, 12. 6. 1982, p . 28 . (2) OJ No L 292, 16 . 10 . 1986, p . 1 . (J) OJ No L 219, 28 . 7 . 1982, p . 36 . (&lt;) OJ No L 317, 28 . 11 . 1985, p . 15 . 0 OJ No L 219, 28 . 7 . 1982, p . 1 . $ OJ No L 326, 21 . 11 . 1986, p . 1 .